Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-21-00233-CV

                         VIA METROPOLITAN TRANSIT AUTHORITY,
                                       Appellant

                                                    v.

                                           Manuel FLORES,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 2018CV6515
                           Honorable David J. Rodriguez, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 3, 2022

REVERSED AND RENDERED

           In this accelerated appeal, we consider the trial court’s denial of Appellant VIA

Metropolitan Transit Authority’s (“VIA”) plea to the jurisdiction based on the Texas Tort Claims

Act (“TTCA”). Because we conclude the TTCA bars Appellee Manuel Flores’s claims, we reverse

and render.

                                             BACKGROUND

           This appeal arises from Flores’s personal injury lawsuit. The parties dispute aspects of the

incident that prompted Flores’s lawsuit, but trial court evidence establishes the following events.
                                                                                      04-21-00233-CV


Flores uses a motorized wheelchair. He fell when he attempted to board a VIA bus using a

wheelchair ramp. Before the fall, the bus driver stopped the bus, deployed the wheelchair ramp,

and began to make room for Flores’s wheelchair by lifting bus seats. While the driver lifted seats,

Flores attempted to board the bus but misaligned the wheels of one side of the motorized

wheelchair. The misalignment caused the wheelchair to tip to one side and Flores to fall to the

ground.

       Flores sued VIA for personal injuries from the fall. He claimed negligence based on various

alleged driver acts and omissions. VIA challenged subject-matter jurisdiction in a plea to the

jurisdiction and asked the trial court to dismiss Flores’s lawsuit on governmental immunity

grounds. The trial court denied VIA’s plea. VIA appealed.

                                   GOVERNMENTAL IMMUNITY

       In this appeal, we must decide whether governmental immunity protects VIA from Flores’s

lawsuit. In Texas, governmental immunity “deprives a trial court of subject matter jurisdiction for

lawsuits in which the state or certain governmental units have been sued unless the state consents

to suit.” Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 224 (Tex. 2004). As a

governmental unit, VIA is immune from both suit and liability unless the TTCA waives immunity.

See TEX. CIV. PRAC. & REM. CODE §§ 101.021, 101.025; Texas Nat. Res. Conservation Comm’n

v. White, 46 S.W.3d 864, 868 (Tex. 2001). “Because subject-matter jurisdiction is a question of

law, we review de novo a trial court’s ruling on a plea to the jurisdiction.” Nettles v. GTECH Corp.,

606 S.W.3d 726, 731 (Tex. 2020).

       In reviewing this case, we are mindful that waivers of immunity “must be clear and

unambiguous” and that we must strictly construe any purported waiver of immunity in favor of

retaining immunity. PHI, Inc. v. Tex. Juv. Just. Dep’t, 593 S.W.3d 296, 303 (Tex. 2019). In

determining whether the TTCA waives governmental immunity in this case, we consider the facts


                                                -2-
                                                                                       04-21-00233-CV


Flores alleged and, to the extent relevant to jurisdiction, evidence the parties submitted. White, 46

S.W.3d at 868. “We review the evidence under a standard mirroring that of summary judgment,

taking as true all evidence favoring the plaintiff and indulging reasonable inferences and resolving

doubts in the plaintiff’s favor.” Nettles, 606 S.W.3d at 734.

                WHETHER GOVERNMENTAL IMMUNITY IS WAIVED IN THIS CASE

       “In a suit against a governmental unit, the plaintiff must affirmatively demonstrate the

court’s jurisdiction by alleging a valid waiver of immunity.” Dallas Area Rapid Transit v. Whitley,

104 S.W.3d 540, 542 (Tex. 2003). Relevant here, the TTCA waives governmental immunity for

“personal injury . . . proximately caused by the wrongful act or omission or the negligence of an

employee acting within his scope of employment if . . . the . . . personal injury . . . arises from the

operation or use of a motor-driven vehicle . . . .” TEX. CIV. PRAC. & REM. CODE § 101.021(1)(A)

(emphasis added). “By requiring that the [injury] ‘arises from’ the operation or use of the vehicle,

the statute ‘requires a nexus between the injury negligently caused by a governmental employee

and the operation or use of a motor-driven vehicle.’” PHI, 593 S.W.3d at 302 (quoting LeLeaux v.

Hamshire-Fannett Indep. Sch. Dist., 835 S.W.2d 49, 51 (Tex. 1992)). Flores maintains this waiver

applies to his claims because he alleges that when he fell, the bus driver was actively assisting him

with boarding the bus.

       Flores relies, in part, on Ryder Integrated Logistics, Inc. v. Fayette County, in which the

Supreme Court of Texas stated that the waiver applies if the government employee was “actively

operating the vehicle at the time of the incident.” 453 S.W.3d 922, 927 (Tex. 2015) (emphasis

added). Flores claims that, at the time he fell, “the bus operator was actively engaged in helping

[him] board the bus by lowering the entrance ramp and preparing the area where [his] wheelchair

would be secured.” Flores equates lowering the wheelchair ramp and preparing the area where his




                                                 -3-
                                                                                       04-21-00233-CV


wheelchair would be secured with actively operating or using a vehicle at the time of the incident.

But this interpretation extends “operate” and “use” beyond ordinary meaning.

       “Use” and “operation” are “common, everyday words.” PHI, 593 S.W.3d at 303. The

Supreme Court of Texas previously defined “operation” as referring to “a doing or performing of

a practical work,” and defined “use” as “to put or bring into action or service; to employ for or

apply to a given purpose.” Id. The court acknowledged, however, that these definitions are “not

particularly enlightening . . . other than to reinforce that these words should be given their everyday

meaning.” Id. Using ordinary, everyday meaning, ordinary citizens would not view deploying a

wheelchair ramp and making room for a motorized wheelchair as actively engaged in helping a

passenger board a bus. See id.(stating that ordinary citizens should be able to rely on plain language

of statutory waiver of governmental immunity, particularly when statute uses ordinary words like

“use” and “operation”). Using ordinary, everyday meaning, the driver was not actively engaged in

helping Flores board the bus.

       Even if deploying a wheelchair entrance ramp and preparing an area for a wheelchair

constituted “actively operating the vehicle at the time of the incident,” the evidence shows those

actions did not cause Flores’s fall. In PHI, the court explained that the use or operation “must have

actually caused the injury.” Id. at 302 (quoting White, 46 S.W.3d at 869). To cause an injury under

the TTCA, a nexus must exist between the plaintiff’s injuries and the operation or use of the motor-

driven vehicle; the “nexus requires more than mere involvement of property.” Whitley, 104 S.W.3d

at 543. The evidence shows no nexus in this case. VIA submitted video recordings, and time-

stamped screenshots, of the incident prompting Flores’s lawsuit. Flores incorporated that evidence

in his response to VIA’s plea. Contrary to Flores’s allegation, the evidence shows the driver

stopped the bus with sufficient distance from the curb for Flores to maneuver his motorized

wheelchair. The driver then deployed the wheelchair ramp and walked back into the bus to lift


                                                 -4-
                                                                                      04-21-00233-CV


seats to make room for Flores’s wheelchair. As the driver lifted seats, Flores attempted to board

the bus but misaligned a wheelchair wheel with the ramp. The wheelchair tipped to one side and

Flores fell to the ground. The driver was unaware Flores had fallen until she heard someone outside

the bus say, “Oh, my God, he fell.” Under these facts, no nexus exists between Flores’s injuries

and the bus driver’s actions or omissions and the operation or use of the bus.

       Flores also complains about the driver’s failure to assist him in using the wheelchair ramp

and to ensure he safely used the wheelchair ramp, but the driver never had an opportunity to assist

Flores with boarding because Flores began to board before the driver made space for Flores’s

wheelchair. Viewing the evidence in Flores’s favor and indulging reasonable inferences and

resolving doubts in Flores’s favor, the evidence shows the driver was not actively engaged in

helping Flores board the bus when he fell from his wheelchair and did nothing to cause Flores to

fall from the ramp. Under these circumstances, no nexus existed between Flores’s injury and the

operation or use of a motor-driven vehicle.

       To the extent Flores complains about the driver’s failure to follow VIA policy for assisting

disabled passengers, he must first demonstrate entitlement to waiver of immunity before he can

invoke a claim. See Dimas v. Tex. State Univ. Sys., 201 S.W.3d 260, 267 (Tex. App.—Houston

[14th Dist.] 2006, no pet.) (stating that plaintiff must establish waiver of immunity before invoking

claim of negligent implementation of policy); Univ. of Tex. Health Sci. Ctr. v. Bruen, 92 S.W.3d

24, 28 (Tex. App.—San Antonio 2002, pet. denied) (explaining that negligent implementation of

policy claim does not waive governmental immunity unless injury arose from operation or use of

motor-driven vehicle). Further, Flores’s arguments based on compliance with federal law do not

save his case because he waived those arguments by failing to raise them in the trial court, City of

Mission v. Cantu, 89 S.W.3d 795, 808 (Tex. App.—Corpus Christi–Edinburg 2002, no pet.)

(declining to consider claim not pleaded), and because the relied-upon federal law does not waive


                                                -5-
                                                                                      04-21-00233-CV


governmental immunity. Thus, Flores cannot establish waiver of immunity. Because Flores cannot

establish a waiver of immunity, his claim of negligent implementation fails.

                                           CONCLUSION

       Flores’s injury did not arise from the operation or use of a motor-driven vehicle. As such,

the waiver in section 101.021 of the TTCA does not apply to Flores’s claims and governmental

immunity protects VIA from suit and liability. Without a waiver, the trial court lacks subject matter

jurisdiction over Flores’s claims. Because the trial court should have granted VIA’s plea, we

reverse the trial court’s order and render judgment granting VIA’s plea to the jurisdiction and

dismissing all of Flores’s claims against VIA.


                                                  Liza A. Rodriguez, Justice




                                                 -6-